PER CURIAM.
This is an appeal by the husband from a judgment awarding the wife an absolute divorce on the ground of adultery. The husband contends that the court erred in finding that there had been a ceremonial marriage between the parties, that he had committed an adulterous act, and that the wife had not condoned his alleged adultery.
After a careful examination of the record, we feel it would serve no purpose to set forth the facts of this case. The rulings of the trial judge were in accordance with the applicable law and in each instance were supported by substantial evidence. Finding no error, the judgment is
Affirmed.